Appeal from order, Family Court, New York County (Jody Adams, J.), entered on or about January 4, 2008, which, in this neglect fact-finding proceeding, denied the motion by respondent father to dismiss the petitions against him for failure to establish a prima facie case, unanimously dismissed, without costs.
Since it is conceded that the Family Court issued a subsequent order of disposition, the appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action, and the issues raised here may be brought up for review on appeal from that order (see Matter of Aho, 39 NY2d 241, 248 [1976]). Therefore, we need not consider or address at this time the appealability of such an intermediate order under Family Court Act § 1112 (a). Concur—Saxe, J.P., Buckley, McGuire, DeGrasse and Freedman, JJ.